UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: 12/31/07 Date of reporting period:12/31/07 Item 1. Report to Stockholders. PHOCAS REAL ESTATE FUND PHOCAS SMALL CAP VALUE FUND ANNUAL REPORT December 31, 2007 February 20, 2008 Phocas Real Estate Fund (PHREX) What a difference a year makes. The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index”), fell 15.7% in 2007. The silver lining of the decline is that REIT valuations now look much better. This is offset, however, by share prices that are expected to remain under pressure from economic and transactional volume uncertainty, difficulty obtaining cheap capital from many sources, relatively weaker fund flows, and tepid share repurchases. Despite all the noise from turbulent credit markets and struggling housing market, we stand fast by our views on the securitized commercial real estate market. We continue to believe that the fundamentals of the US REIT market are largely insulated from the current disruption in the financial and housing markets. While there may always be isolated factors that weigh on specific companies
